department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-131031-11 date date internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------ ------------- -------------------------------------------- -------------------------- ----------------------------------- -------------- --------------------------------------------------- ---------------------------------- ------------------------------------- ------------------------ ----------------------------------------------- --------------------------- ------------------------------ ---------------------- legend company managing member bank a parent a bank b parent b year state x state y state z accounting standards -------------------------------------------------------------------------------------------------------- ------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------- -------------------------------------------------------------------------------------------------------- --------------------------------------------------- -------------------------------------------------------------------------------------------------------- --------------------------------------------------- -------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------------------------------------------------------------------- ---------------------------- ------- -------------- -------------------- ------------------- ------------------------------------------------------------------------------- plr-131031-11 dear ---------------------------------------------------- this is in response to the letter submitted by your authorized representatives requesting rulings on the application of certain sections of the internal_revenue_code the code to a transaction among the company bank a and bank b collectively taxpayers parties facts company is a limited_liability_company that was organized under the laws of state x in year for federal tax purposes company’s default entity classification is that of a partnership and it will not make an election to be taxed as a corporation company intends to file its federal_income_tax return on a calendar_year basis using an accrual_method of accounting bank a is a state y state-chartered commercial bank bank a files a consolidated federal_income_tax return with its parent company parent a bank b is a state z state-chartered commercial bank bank b files a consolidated federal_income_tax return with its parent company parent b transaction bank a and bank b collectively the banks own permanent cash_value life_insurance contracts the policies that insure the lives of individuals who at the time first covered by the contracts were employees officers or directors of the banks or affiliates thereof and under which the banks or trusts they have established are the owners and beneficiaries the policies qualify as life_insurance contracts under sec_7702 of the code and some may be modified endowment contracts within the meaning of sec_7702a the policies are general account life_insurance contracts- meaning they provide cash surrender values that are backed solely by the issuing life_insurance company’s general_asset_account rather than by assets held by the insurer in a separate_account under state law the banks will transfer some of their respective policies to the company in exchange for percentage interests in company percentage interests upon such a transfer a bank will become a percentage member in company company will accept only policies that were issued to the banks on or before the date that the first policies are contributed by company the contributing banks must irrevocably assign all ownership rights in the policies to company each bank will receive a percentage plr-131031-11 interest in company generally determined by dividing the fair value of the policies it contributes by the fair value of all policies contributed to company with all such fair values determined under accounting standards this determination will first be made on an initial closing date ie the date on which the first policies are contributed and it will be adjusted as necessary on subsequent quarterly closing dates to account for the contributions of additional policies the final_determination of the percentage interests will be made on the final closing date which will occur no later than two years after the initial closing company will be governed by an operating_agreement the operating_agreement managing member will be the only member of company who is not a bank but will not be a percentage member once company commences business operations company will engage in the business of managing policies for the benefit of percentage members the operating_agreement and other relevant documents will reflect the parties’ intent that the transfers of policies to company are meant to be partnership contributions in this regard for federal_income_tax purposes company the percentage members and managing member intend to treat all contributions of policies as contributions of property in exchange for partnership interests in company and will not treat such contributions as sales of the policies to company the percentage members will be entitled to receive distributions from company in accordance with their percentage interests and to the extent of available cash with such cash being attributable principally to death_benefits that company receives under the policies it holds company also may receive cash attributable to earnings on death_benefits invested in short-term instruments between the time the benefits are paid_by insurers and the time they are distributed to percentage members except in this manner a bank will not receive any cash or other_property in return for its contribution the business and affairs of company will be managed operated and controlled by or under the direction of managing member except for decisions or actions for which percentage member approval is expressly required by non-waivable provisions of applicable law and subject_to certain express limitations and the other terms of the operating_agreement managing member will have the full and complete power authority and discretion to take such actions as it may in its sole discretion deem necessary or advisable to carry out any and all of the objectives and purposes of company managing member’s specific activities may include but may not be limited to the following manage the policies that company holds including but not limited to manage and oversee credit risk exposure to insurance carriers exercise all rights under the terms of the policies sell or otherwise dispose_of policies surrender policies to the insurer borrow against policies and pay premiums under policies plr-131031-11 cause company to pay all required taxes rents assessments and other obligations of company including preparing and filing all federal and state_income_tax returns on behalf of company execute and supervise contracts to be entered into by company with third parties including consultants and execute all other instruments and documents necessary or appropriate in the opinion of managing member to the business of company borrow money for company from banks other lending institutions percentage members or affiliates of percentage members and in connection therewith to hypothecate encumber and grant security interests in company’s assets to secure repayment of the borrowed sums purchase liability and other insurance to protect company’s property and business invest any company funds temporarily in for example time deposits short-term governmental obligations commercial paper or other investments calculate or facilitate the calculation of the fair value of the policies under accounting standards for purposes of valuing the percentage interests provide periodic reports to percentage members regarding the financial status of company and the various percentage interests therein collect and distribute death_benefits under the policies including conducting or arranging for sweeps of available public records to determine when the individuals insured under the policies have deceased and therefore when death_benefits may be payable under the policies ensure or facilitate compliance with any regulatory requirements applicable to the policies and the percentage members’ interests in company including interacting with bank regulators with respect to such matters and take any_action and perform all other acts that are necessary or appropriate to the conduct of company’s business including all actions necessary to fulfill company’s obligations to maintain company’s interest in any policies the operating_agreement also will include certain express limitations on managing member’s authority absent consent by the percentage members including limitations on selling leasing encumbering or otherwise disposing of all or substantially_all of company’s assets plr-131031-11 managing member will have an interest in company that differs from the percentage interests that banks will hold in company in particular managing member will not contribute policies to company and therefore will not receive a pass-through of death_benefits under the policies in the same manner as the contributing banks rather the operating_agreement will entitle managing member to receive as compensation_for management services a quarterly basis point fee the management fee expressed as a percentage of the fair value of the policies that taxpayer holds the management fee will be paid_by company out of its available cash in addition the operating_agreement will entitle managing member to receive one percent of the earnings if any of short-term investments of death_benefits received by taxpayer the managing member’s interest the management fee payable during any period will be reduced by the amount of the managing member’s interest for that period managing member will treat both the management fee and any amounts paid to it pursuant to the managing member’s interest as taxable_income the operating_agreement will reflect the rights and obligations of managing member and the percentage members for example it will identify specific items on which a vote of the percentage members is needed and the manner in which voting rights will apply it will provide that each percentage member is entitled to vote on such matters in accordance with its percentage interest in company the operating_agreement will provide the method for allocating the partnership_distributions more specifically it will reflect that distributions to percentage members will be based on their percentage interests and that such percentage interests will be based on the fair value of policies at the time they are contributed further as previously noted the operating_agreement along with all other relevant documents will reflect the intent of the parties that the transfers of policies to company are intended to be partnership contributions as company receives cash flows in the form of death_benefits paid under the policies or other income if any such amounts net of company’s expenses will be allocated to the percentage members in accordance with the operating_agreement such allocations will be done in keeping with the percentage interest that each percentage member owns and with the intent that the requirements of sec_704 relating to partnership_allocations will be satisfied however there will not be a distribution that would make taxpayer insolvent ie a sufficient amount of cash must remain in taxpayer to cover operating_expenses percentage members will likely want to retain their percentage interests in company which will have significant value and which will continue to informally fund the percentage members’ employee benefit liabilities in this connection the operating_agreement provides that each member confirms to company that its percentage interest is acquired for investment and not with a view to resale or distribution plr-131031-11 however transfers of percentage interests will not be prohibited it may become necessary for a percentage member to sell some or all of its percentage interests such as in a liquidity emergency for the percentage member or upon dissolution of the percentage member by a bank regulator to facilitate such transactions the operating_agreement will provide that percentage interests are freely transferable among banks for cash and that any bank that acquires a percentage interest from an existing percentage member will be admitted to company with all attendant benefits and burdens of percentage interest ownership thus a bank that acquires a percentage interest from a percentage member will be entitled to receive cash flows from company in the form of distributions of death_benefits that company receives under the policies it owns company will not offer a redemption right although company will retain the right to purchase percentage interests at negotiated prices from willing percentage members under certain circumstances any transfer of percentage interests will comply with any requirements that the bank regulators may impose additional representations the company makes the following additional representations to the extent that company incurs any indebtedness it will not deduct its interest_expenses in accordance with sec_264 the policies comply with the requirements of sec_7702 and otherwise are treated as life_insurance contracts for federal tax purposes the death_benefits under the policies prior to their contribution to company are eligible for the exclusion_from_gross_income provided by sec_101 and with respect to any policies that are subject_to the requirements of sec_101 those requirements have been and will continue to be met at all times percentage interests in company are not required to be registered under the securities act of or the investment_company act of and company will not be registered under the investment_company act of as a management company or unit_investment_trust or have in effect an election under such act to be treated as a business_development_company company will not be a common_trust_fund or similar fund that is excluded under the investment_company act of from the definition of investment_company which is not included in the definition of common_trust_fund by sec_584 no sales or transfers of any percentage interests in company will result in a termination of company within the meaning of sec_708 plr-131031-11 company does not intend to engage in exchanges with respect to any of the policies it owns or to acquire additional policies other than through contributions of policies by percentage members as described in the letter_ruling request company will follow generally_accepted_accounting_principles gaap requested rulings company requests the following rulings no gain_or_loss will be recognized pursuant to sec_721 upon the transfer of a policy by a bank that owns such policy to company in exchange for a percentage interest in company a contribution of a policy to company in return for a percentage interest in company will not be a transfer of the policy for valuable consideration under sec_101 because the contribution will qualify for the carryover_basis exception to the transfer_for_value_rule in sec_101 the sale_or_exchange of a percentage interest in company whether by one of the original percentage members or any successor thereto will not result in a transfer of a policy that company owns for valuable consideration under sec_101 ruling_request law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated the transfer of policies to company will not be treated as a transfer to an investment_company within the meaning of sec_351 if company were incorporated because of this sec_721 does not apply to the transfer therefore neither company nor banks will recognize gain_or_loss under sec_721 upon banks’ contribution of policies to company in exchange for an interest in company plr-131031-11 ruling_request sec_101 states the general_rule that absent a listed exception gross_income does not include amounts received whether in a single sum or otherwise under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides that i n the case of a transfer for a valuable consideration by assignment or otherwise of a life_insurance_contract or any interest therein the amount excluded from gross_income by sec_101 shall not exceed an amount equal to the sum of the actual value of such consideration and the premiums and other_amounts subsequently paid_by the transferee one of the exceptions to this rule is that it shall not apply in the case of such a transfer if such a transfer or interest therein has a basis for determining gain_or_loss in the hands of a transferee determined in whole or in part by reference to such basis of such contract or interest therein in the hands of the transferor see sec_101 this is often referred to as the carryover_basis exception in connection with ruling_request we held that no gain_or_loss will be realized under sec_721 because of the transfer of policies to company therefore company qualifies for the carryover_basis exception in sec_101 ruling_request the term transfer for a valuable consideration is defined for purposes of sec_101 in sec_1 b of the income_tax regulations the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy because any sale or transfer of percentage interests in the company will not result in the sale or transfer of the policies owned by company and because taxpayers have represented that such sales or transfers of percentage interests in the company would not result in a termination of the company within the meaning of sec_708 any sale or transfer of percentage interests in the company will not result in a transfer of a policy that company owns for valuable consideration under sec_101 holding sec_1 no gain_or_loss will be recognized pursuant to sec_721 upon the transfer of a policy by a bank that owns such policy to company in exchange for a percentage interest in company plr-131031-11 a contribution of a policy to company in return for a percentage interest in company will not be a transfer of the policy for valuable consideration under sec_101 because the contribution will qualify for the carryover_basis exception to the transfer_for_value_rule in sec_101 the sale_or_exchange of a percentage interest in company whether by one of the original percentage members or any successor thereto will not result in a transfer of a policy that company owns for valuable consideration under sec_101 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely sheryl b flum branch chief branch office of the associate chief_counsel financial institutions products cc
